UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Paul Fearday, President ETF Series Solutions c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-5346 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:June 30, 2015 Item 1. Schedule of Investments. AlphaMark Actively Managed Small Cap ETF Schedule of Investments June 30, 2015 (Unaudited) Shares Security Description Value COMMON STOCKS - 99.4% Construction - 4.2% Dycom Industries, Inc. (a) $ Educational Services - 3.4% TAL Education Group - ADR (a) Finance and Insurance - 19.8% BofI Holding, Inc. (a) Credit Acceptance Corporation (a) Employers Holdings, Inc. MarketAxess Holdings, Inc. Net 1 UEPS Technologies, Inc. (a) Manufacturing - 47.7% Acorda Therapeutics, Inc. (a) Astronics Corporation (a) Cirrus Logic, Inc. (a) DepoMed, Inc. (a) HollySys Automation Technologies, Ltd. II-VI, Inc. (a) Ixia (a) Mellanox Technologies, Ltd. (a) Momenta Pharmaceuticals, Inc. (a) Movado Group, Inc. Natus Medical, Inc. (a) The Greenbrier Companies, Inc. Universal Electronics, Inc. (a) Wabash National Corporation (a) Mining, Quarrying, and Oil and Gas Extraction - 4.9% Basic Energy Services, Inc. (a) Professional, Scientific, and Technical Services - 13.1% AMN Healthcare Services, Inc. (a) Cimpress NV (a) Synchronoss Technologies, Inc. (a) VASCO Data Security International, Inc. (a) Retail Trade - 2.9% Global Partners LP Transportation and Warehousing - 3.4% Seaspan Corporation TOTAL COMMON STOCKS (Cost $25,744,421) MONEY MARKET FUNDS - 0.8% Fidelity Institutional Money Market Funds- Money Market Portfolio 0.05%* TOTAL MONEY MARKET FUNDS (Cost $217,971) Total Investments (Cost $25,962,392) - 100.2% Liabilities in Excess of Other Assets - (0.2)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. ADR American Depository Receipt * The rate quoted is the annualized seven-day yield at June 30, 2015 Summary of Fair Value Disclosure at June 30, 2015 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.Generally accepted accounting principals in the United States of America ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2015: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
